Citation Nr: 0408649	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-19 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1945 to January 1947 and from January 1951 to 
January 1955.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which granted service 
connection for bilateral hearing loss, rated noncompensable.  
The veteran testified at a Travel Board hearing before the 
undersigned at the RO in March 2004; a transcript of the 
hearing is of record.  During the hearing, the undersigned 
granted a motion to advance the case on the Board's docket 
due to the veteran's advanced age.

The veteran has filed a claim for a total disability rating 
based on individual unemployability.  As this claim has not 
yet been the subject of a rating decision, the Board has no 
jurisdiction to consider it.  It is referred to the RO for 
appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  Here, a Statement of the Case (SOC) properly provided 
notice on the "downstream" matter of the rating for the 
hearing loss.  VAOPGCPREC 8-2003 (Dec. 22, 2003)

At a personal hearing before the undersigned in March 2004, 
the veteran asserted that his hearing loss has increased in 
severity since his last VA audiological evaluation in January 
2003.  At the January 2003 examination, audiometric studies 
indicated he had Level III hearing in both ears.  The Board 
notes that if the veteran's hearing loss has increased to 
Level IV in either ear, he would be entitled to a compensable 
rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  
Furthermore, although the veteran noted ongoing VA treatment, 
the claims file contains only records of treatment through 
June 2002.  In light of the allegations of increased 
disability and the likelihood that pertinent VA medical 
records (which are constructively of record) have not been 
associated with the claims file, further development, 
including another VA examination, is indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete copies 
of any private or VA clinical records 
(not already associated with the claims 
file) of any treatment the veteran has 
received for his bilateral hearing loss 
since June 2002.  He should assist in 
this matter by identifying all sources of 
treatment and providing any necessary 
releases.  

2.  The RO should then arrange for the 
veteran to be afforded an audiological 
evaluation (with audiometric studies) to 
determine the current severity of his 
hearing loss.  The veteran's claims 
folder must be available to the examiner 
for review in connection with the 
examination.  The examiner should explain 
the rationale for any opinion given.

3.  The RO should then re-adjudicate the 
claim in light of all evidence added to 
the record since their last previous 
review.  As the claim for increase is an 
appeal from the initial rating assigned, 
the possibility of staged ratings should 
be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefit 
sought remains denied, the RO should 
issue an appropriate Supplemental SOC and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

